ON REHEARING.
BLOODWORTH, Justice.
We have considered each ground submitted by counsel for appellant on application for rehearing.
We see no useful purpose to be served in writing to each point raised except to answer the contention that Title 13, § 7, Code of Alabama 1940, as last amended, precludes the author of the majority opinion from delivering the opinion of the court because he was not a member of the court on November 14, 1968, when this cause was argued orally.
The fact is that this Justice assumed office the next day, November 15, 1968, and did not hear the case argued orally before a division of this court consisting of Chief Justice Livingston, Justice Coleman, Justice Harwood (sitting for Justice Simpson), and Justice Kohn, the latter the predecessor of this Justice.
This same contention has been heretofore raised before this court and decided adversely to the appellant first, in 1909 in the case of Alabama Western Railroad Co. v. Talley-Bates Const. Co., 162 Ala. 396, 50 So. 341, and more recently, in 1963 in the case of Nelson v. Darling Shop of Birmingham, Inc., 275 Ala. 598, 157 So.2d 23.
We pointed out in Nelson v. Darling Shop of Birmingham, Inc., supra, that as a matter of policy this court has, through the years, attempted to follow the provisions of this statute. However, as we said in Alabama Western Railroad Co. v. Talley-Bates Const. Co., supra, viz:
“ * * * Without conceding the power of the Legislature to control this court in the discharge of its constitutional duty to render decisions in causes brought here — for it appears to us to be doubtful, to say the least, whether the Legislature has any such power * * *.” [Emphasis supplied]
By way of observation we note that two of the four Justices who heard the oral argument joined in the majority opinion, and of the other two, one • is Justice' KOHN, this writer’s predecessor in office, and the other is Justice COLEMAN, to whom the case was originally assigned,' and who wrote the dissenting opinion.
To conclude, we reiterate that we shall, as a matter of policy, attempt to follow the statute insofar as practicable and when it does not conflict with the internal operating procedures of this court.
Application for rehearing overruled. Application for reargument denied.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.